Motion for a stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 14, 1962 with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.